In my opinion, the facts here present just such a situation as was contemplated in N.I.L. § 43, Minn. St. 1941, § 335.172 (Mason St. 1927, § 7086), which reads:
"Where the name of a payee or endorsee is wrongly designated or misspelled he may endorse the instrument as therein described, adding, if he thinks fit, his proper signature."
The contract entered into between plaintiff and R.E.S., Inc. is as follows: *Page 424 
                         "WESTINGHOUSE PRODUCTS Milk Cooler Dept.
R E S Inc. Minneapolis, Minn.
                             [Body of Order]
R.E.S., INC.
By A.H. Schneider Purchaser's Signature Geo. Jorgensen"
The order does not mention "Westinghouse Corporation" or "Westinghouse Electric  Manufacturing Co." It clearly states "Westinghouse Products," which was a correct designation of what R.E.S., Inc. was selling or distributing. There was nothing misleading in those words. In the upper left-hand corner "R E S Inc." is printed in letters twice as large and in bolder type than the words "WESTINGHOUSE PRODUCTS." Underneath "R E S Inc." we find the words "Minneapolis, Minn." In the lower left-hand corner we find "R.E.S., INC. by A.H.Schneider." There is nothing on the face of this contract that is misleading and nothing to indicate that the Westinghouse corporation was a party thereto. It is clear from the contract itself that Jorgensen and R.E.S., Inc. were the sole parties to the contract for the sale and purchase of a Westinghouse product.
Quandall, the sales manager of R.E.S., Inc., and Schneider, one of its salesmen, negotiated the contract. A price had been agreed upon. Jorgensen asked for a discount if he paid cash. Thereupon Quandall and Schneider agreed to a $25 discount. After the contract had been executed by both parties, Jorgensen asked how the check should be made out. At the trial, he was asked: "He told you to make it out to R.E.S.?" and he answered: "He said, 'R.E.S.,' and I said, 'R.E.S. what?' and he said 'R.E.S., Westinghouse.' " Jorgensen then wrote in "R.E.S. Westinghouse" as the payee.
Jorgensen claims that it was his intention to deal only with the Westinghouse corporation and that he had no intention of dealing with R.E.S., Inc. He was asked: *Page 425 
"Q. You speak of Westinghouse order. Do you know of any concern named Westinghouse?
"A. Just the trade name.
* * * * *
"Q. And you knew when you saw this order R.E.S. was on it when you signed it?
"A. It wasn't very distinct on there, Westinghouse is more predominant than R.E.S.
"Q. Will you examine it? Do you see some is in heavier type than other?
"A. It is in a bolder type."
There is no claim by Jorgensen that the representatives of R.E.S., Inc. made any oral misrepresentations to him aside from the claimed misrepresentation in connection with filling in the name of the payee when drawing the check. He does claim that the descriptive literature gave him the impression that he was dealing directly with Westinghouse, the manufacturing concern, especially the facsimile of the manufacturer's guaranty. Jorgensen is a Chevrolet distributor. He hands out Chevrolet literature to his prospective customers, prepared and furnished by the manufacturer, and that undoubtedly contains the usual manufacturer's guaranty. It is fair to assume that no purchaser of experience, as Jorgensen here is, would ever consider that he was dealing directly with the makers of Chevrolet when purchasing a car. He was asked:
"Q. You knew they represented some concern that had the name 'R.E.S.' in it, didn't you?
"A. If you are speaking like you were in the Chevrolet business, it is nothing to write a check out to these big corporations, and they have subsidiaries and when he said 'R.E.S.' I thought, 'Well, hell, it is a branch of Westinghouse.'
"Q. Or a subsidiary?
"A. Or branch or something.
"Q. Somebody that had some connection?
"A. Some direct connection, part of the parent concern or company." *Page 426 
When be wrote "R.E.S." as part of the name of the payee, it is not understandable to me how he can claim that he thought he was writing a check payable to the Westinghouse corporation.
Jorgensen signed a sales contract with R.E.S., Inc. and delivered a check to the agents of R.E.S., Inc. in payment for products ordered from that company. The name of the payee was inserted as "R.E.S.-Westinghouse." Plaintiff's version as to how this came about has been stated. The check was endorsed by R.E.S., Inc. and payment made by defendant to that corporation. Plaintiff's intention as expressed in the written contract was carried out, and plaintiff should not now be permitted to shift to defendant a loss due to what turned out to be an unsatisfactory deal. The same party Jorgensen gave the check to cashed it. He gave the check to the party he signed a contract with. The endorsement was in fact made by the payee, which had been misdesignated. The payee was not nonexistent, but wrongly designated.
In my opinion, "the impostor cases" cited are of no application. From my impression of the evidence, R.E.S., Inc. was not pretending to be Westinghouse, but was acting solely as a dealer or distributor of its products. Quandall and Schneider were not impostors, but the authorized agents of R.E.S., Inc., the intended and misdescribed payee.
For the above reasons, I respectfully dissent.